Exhibit 10.14

 

OPTION #

 

 

SPEED COMMERCE, INC. 

2014 STOCK OPTION AND INCENTIVE PLAN

EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT

 

You have been granted an option to purchase shares of Speed Commerce, Inc.,
subject to the terms and conditions of the 2014 Stock Option and Incentive Plan,
as amended from time to time (the “Plan”), and the Nonqualified Stock Option
Agreement (the “Agreement”) set forth below, as follows:

 

Name of Optionee:

___________________

 

Grant Date:  _______________   Total number of Option Shares: __________ Shares
of Common Stock   Exercise price per share:  $________ [Fair Market Value]  
Expiration date of option*: ___________ [ten years]         Vesting Schedule:
First Exercisable Number of Option Shares    [1st anniversary]             ____
Shares    [2nd anniversary]             ____ Shares    [3rd anniversary]
            ____ Shares

           

 

* Subject to earlier expiration as provided below.

--------------------------------------------------------------------------------

 

Nonqualified Stock Option Agreement

 

1              GRANT OF OPTION.

 

Speed Commerce, Inc., a Minnesota corporation (together with all successors
thereto, the "Company"), hereby grants to the optionee named above (the
“Optionee”), who is an employee of the Company or a Related Company, an option
(the "Option") to purchase on or prior to the expiration date specified above,
subject to earlier termination as is specified herein, all or any part of the
number of shares indicated above (the “Option Shares”) of the Company’s common
stock, no par value (the “Common Stock"), at the per share option exercise price
specified above (the “Exercise Price”), subject to the terms and conditions set
forth in this Agreement and in the Plan. This Stock Option is not intended to
qualify as an "incentive stock option" as defined in Section 422(b) of the
Internal Revenue Code of 1986 (the “Code”). All capitalized terms used herein
and not otherwise defined shall have the respective meanings set forth in the
Plan.

 

2.             ACCEPTANCE.

 

Your execution of this Agreement will indicate your acceptance of and your
willingness to be bound by its terms. This Agreement imposes no obligation upon
you to purchase any of the Option Shares. Your obligation to purchase Option
Shares can arise only upon your exercise of this Option in the manner set forth
in Section 4 below. This Option may not be exercised unless you have executed
and returned this Agreement to the Company.

 

 

 
Page 1 of 5

--------------------------------------------------------------------------------

 

 

3.             WHEN OPTION MAY BE EXERCISED.

 

3.1           Vesting Schedule. Subject to the terms and conditions hereof, the
Option shall first become exercisable with respect to the Option Shares in the
installments and on the vesting dates specified above (the “Vesting Schedule”).
The rights to exercise this Option on the specified vesting dates shall be
cumulative with respect to the Option Shares becoming exercisable on each such
date but in no event shall this Option be exercisable after, and this Option
shall become void and expire as to all unexercised Option Shares at, 4:00 p.m.
CST on the expiration date set forth above (the “Expiration Date”).

 

3.2           Termination of Employment or Service. In the event that your
employment with the Company or a Related Company terminates for any reason other
than retirement (as defined below in Section 3.3) or termination for cause (as
defined in Section 3.4 below), this Option shall remain exercisable to the
extent exercisable as of such termination but shall expire and become void as to
all unexercised Option Shares at 4:00 p.m. CST on the 91st day following the
date of such termination, unless the Expiration Date precedes the 91st day. The
Vesting Schedule shall no longer continue to apply after the date of termination
and only those Option Shares exercisable at the date of termination shall
thereafter be exercisable. For clarification, a termination of employment occurs
if the entity that employs you no longer qualifies as a Related Company of the
Company. A change in status from an employee to a consultant, agent, advisor or
independent contractor shall not be considered a termination of employment.

 

3.3           Retirement. Your termination will be considered due to
“Retirement” only if you terminate your employment with the Company or a Related
Company at any time after your age plus your years of employment with the
Company or a Related Company total 70 or greater (Rule of 70). In the event of
termination due to Retirement, this Option shall remain exercisable to the
extent exercisable as of such termination but shall expire and become void as to
all unexercised Option Shares at 4:00 p.m. CST on the third anniversary of your
Retirement, unless the Expiration Date precedes the third anniversary. The
Vesting Schedule shall no longer continue to apply after the date of termination
and only those Option Shares exercisable at the date of termination shall
thereafter be exercisable.

 

3.4           Termination for Cause. In the event that your employment with the
Company or a Related Company is terminated for Cause, this Option shall expire
and become void as to all unexercised Option Shares at 4:00 p.m. CST on the
effective date of such termination. For purposes of this Agreement, the term
“Cause” shall mean: (i) committing any act of malfeasance or wrongdoing
affecting the Company or a Related Company or any act clearly tending to bring
discredit upon the Company or a Related Company; (ii) breaching any employment
or service contract, covenant not to compete or duty of confidentiality
affecting the Company or a Related Company; (iii) engaging in conduct which
constitutes a conflict of interest with the Company or a Related Company; (iv)
violating the Company’s or a Related Company’s policies, procedures or work
rules, including but not limited to the Navarre Code of Conduct and the Insider
Trading Policy, which violation would warrant termination after one or more
infractions; or (v) failing to substantially perform reasonably assigned duties
unless such failure can be reasonably excused due to circumstances beyond your
control. If you are party to an employment agreement with the Company or a
Related Company which contains a definition of termination for cause which
conflicts with the foregoing provision, your employment agreement will be
controlling.

 

 
Page 1 of 2

--------------------------------------------------------------------------------

 

 

3.5           Corporate Transaction. For purposes of this Section 3.5, the term
“Corporate Transaction” shall have the meaning set forth in Section 2 of the
Plan. Upon the occurrence of a Corporate Transaction, the Vesting Schedule shall
no longer apply and all Options will immediately become vested and exercisable
and will remain exercisable until the Expiration Date. The Committee in its
discretion may also make further adjustments or modifications to the Option
pursuant to Section 8 of the Plan.

 

4.             HOW OPTION MAY BE EXERCISED.

 

4.1           Notice. If exercisable, this Option may be exercised in whole or
in part (but in increments of at least 100 Option Shares) from time to time by
accessing Solium Shareworks and following instructions provided to you by the
Company and Solium Shareworks. Exercise must be accompanied by payment in full
pursuant to Section 5 below of the aggregate Exercise Price for the Option
Shares being purchased.

 

4.2           Proof of Representation. If notice of the exercise of this option
is given by a person or persons other than you, the submission of appropriate
proof of the right of such person or persons to exercise this Option will be
required as a condition to the exercise of this Option.

 

4.3           Issuance of Shares. Certificates evidencing ownership of the
shares of Common Stock purchased upon any exercise of this Option will be issued
as soon as practicable. If permitted by law and the rules of the applicable
stock exchange, the issuance of shares will be effected on a noncertificated
basis. The Company, however, shall not be required to issue or deliver a
certificate or book-entry for any shares until it has complied with all
requirements of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, any stock exchange on which the Company's Common Stock
may then be listed and all applicable state laws in connection with the issuance
or sale of such shares or the listing of such shares on said exchange. The
Company may cause each certificate or book-entry evidencing the purchased Common
Stock to be endorsed with one or more legends setting forth the restrictions on
transfer of such Common Stock. Until the issuance of the Option Shares pursuant
to this Agreement and the Plan, you, or such other person as may be entitled to
exercise this option, shall have none of the rights of a shareholder with
respect to the Option Shares.

 

4.4           Tax Consequences. You acknowledge that there are tax consequences
that may be adverse to you upon the exercise of this Option and/or the
disposition of Option Shares and that you should consult a tax adviser prior to
such exercise or disposition. The Company makes no representations with respect
to tax consequences.

 

5.             PAYMENT FOR OPTION SHARES.

 

5.1           How Paid. At the time of exercise, you must deliver consideration
to the Company equal to the product of the Exercise Price and the number of
Option Shares being purchased. Forms of payment acceptable are: (i) cash (by
wire transfer to the Company); (ii) a personal check or a certified or bank
cashier’s check, payable to the Company; (iii) authorization to Solium
Shareworks to sell only enough of the underlying shares to cover the Exercise
Price, taxes and fees (cashless hold); (iv) authorization to Solium Shareworks
to sell all of the underlying shares and deliver the proceeds, less taxes and
fees, to you or your Solium Shareworks account (cashless sell); or (v) the
tender of shares of Common Stock that you have owned for at least six months
with a value on the day of exercise equal to the Exercise Price, taxes and fees
(stock swap exercise).

 

 
Page 1 of 3

--------------------------------------------------------------------------------

 

 

5.2           Payment by Tendering Shares. If paying all or a portion of the
aggregate Exercise Price by a stock swap exercise, you may satisfy such delivery
by presenting proof of beneficial ownership of such shares rather than physical
delivery. The Company will accept such delivery by attestation as payment and
deduct the same number of shares from the number of Option Shares issued
pursuant to the exercise.

 

6.             WITHHOLDING TAXES.

 

Upon your exercise of this Option and prior to the delivery of the Option Shares
purchased pursuant to such exercise, the Company is entitled to: (i) withhold
and deduct from your future wages (or from other amounts which the Company may
owe you), or make other arrangements for the collection of, all legally required
amounts necessary to satisfy any federal, state or local withholding and
employment-related tax requirements attributable to the grant or exercise of
this Option or otherwise incurred with respect to this Option; or (ii) require
you to promptly remit the amount of such withholding to the Company before
acting on your exercise notice. In the event that the Company is unable to
withhold such amounts, for whatever reason, you hereby agree to pay to the
Company an amount equal to the amount the Company would otherwise be required to
withhold under federal, state or local law.

 

7.             TRANSFERABILITY OF OPTION.

 

You may not sell, assign, pledge (as loan collateral or otherwise), encumber (by
operation of law or otherwise), or transfer this Option in any manner, other
than by will or the applicable laws of descent or distribution. During your
lifetime, this Option is exercisable only by you or a legal representative. Any
attempt to transfer or encumber this Option or the Option Shares shall be null
and void and shall void this Option.

 

8.             THIS OPTION SUBJECT TO PLAN.

 

This Option and the Option Shares granted and issued pursuant to this Agreement
have been granted and issued under, and are subject to the terms of, the Plan.
The terms of the Plan are incorporated by reference herein in their entirety,
and, by execution hereof, you acknowledge having reviewed a copy of the Plan.
The provisions of this Agreement shall be interpreted so as to be consistent
with the Plan, and any ambiguities herein shall be interpreted by reference to
the Plan. In the event that any provision hereof is inconsistent with the terms
of the Plan, the terms of the Plan shall prevail. You acknowledge and agree that
in the event of any question or controversy relating to the terms of the Plan or
this Agreement, the decision of the Committee administering the Plan shall be
conclusive and final.

 

9.             NO GUARANTEE OF CONTINUED EMPLOYMENT.

 

You acknowledge and agree that the vesting of shares pursuant to the Vesting
Schedule is earned only by continuing your employment or other service at the
will of the Company. You further acknowledge and agree that the award of this
Option and this Agreement do not constitute an express or implied promise of
continued employment for any period and shall not interfere with your right or
the Company’s right to terminate your employment or service at any time with or
without cause.

 

10.           MISCELLANEOUS.

 

10.1         Binding Effect. This Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.

 

 
Page 1 of 4

--------------------------------------------------------------------------------

 

 

10.2         Governing Law. This Agreement and all rights and obligations
hereunder shall be construed in accordance with the Plan and governed by the
laws of the State of Texas, without regard to its choice of laws provisions. The
parties agree that any action relating to this Agreement may be brought in the
state or federal courts located in Dallas County, Texas and the parties hereby
consent to the jurisdiction of such courts.

 

10.3         Entire Agreement. This agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the grant and
exercise of this Option and the administration of the Plan and supersede all
prior agreements, arrangements, plans and understandings relating to the grant
and exercise of this Option and the administration of the Plan.

 

10.4         Amendment and Waiver. This Agreement may be amended, waived,
modified or canceled by the Committee at any time, provided that all such
amendments, waivers, modifications or cancellations shall comply with and not be
prohibited by the provisions of the Plan, and any amendment, waiver,
modification or cancellation that has a material adverse affect on your rights
under this Agreement shall be with your consent in a written instrument executed
by you and the Company.

 

Agreed and accepted as of the Grant Date:

 

 



SPEED COMMERCE, INC.   OPTIONEE                      

By

             

Its

     



 

 

Page 5 of 5 